DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/202,395 in view of Bartosz et al., US Patent Publication 2019/0187115 A1.
Claims 1-13 are virtually identical to claims 1-13 of copending Application No. 16/202,395 (though the entirety of the text of claims 1-13 and claims 1-13 of copending Application No. 16/202,395 have been omitted here for the sake of brevity and conservation of paper), except for the recitation in steps (c) and (d) of claims 1 and 13 that recite using an “average” comparison, as opposed to the “accumulated” comparison of Application No. 16/202,395.
Bartosz teaches an apparatus and method for measuring VOCs in an aircraft cabin (“While the examples of Figs. 1-5 are described herein within the context of a CO2 sensor that measures CO2… applicable to … VOCs,” ¶ 0012), including using both an average value (“a moving average of received CO.sub.2 concentrations (e.g., a moving average of a most recent time duration of CO.sub.2 concentrations, such as a time duration of one minute, five minutes, or other time durations), a weighted moving average of the received CO.sub.2 concentrations, or other moving averages of the received CO.sub.2 concentrations,” ¶ 0023) and an accumulated value (¶¶ 0024-0026 and 0032).
.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 
Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bartosz et al., US Patent Publication 2019/0187115 A1 (hereinafter Bartosz) in view of Chen et al., US Patent Publication 2016/0076530 A1 (hereinafter Chen) and Richter, US Patent Number 10,345,274 B2 (hereinafter Richter).
Regarding claim 1:
Bartosz teaches a VOC detecting and warning method (“While the examples of Figs. 1-5 are described herein within the context of a CO2 sensor that measures CO2… applicable to … VOCs,” ¶ 0012), comprising steps of:
(a) providing an actuating-and-sensing module comprising a gas sensor (58, Fig. 4);
(b) guiding a specified amount of gas to the gas sensor and obtaining a monitored value (“outer housing 42 can include ventilation holes or other passages to enable the CO2 sensor to sense concentrations of CO2 in the surrounding air,” ¶ 0035) generated according to a result of detecting a volatile organic compound of the specified amount of the gas in each monitoring time interval by the gas sensor (“outer housing 42 can include ventilation holes or other passages to enable the CO2 sensor to sense concentrations of CO2 in the surrounding air,” ¶ 0035);
(c) calculating all the monitored values obtained in a unit time period to obtain an average comparison value (“a moving average of received CO.sub.2 concentrations (e.g., a moving average of a most recent time duration of CO.sub.2 concentrations, such as a time duration of one minute, five minutes, or other time durations), a weighted moving average of the received CO.sub.2 concentrations, or other moving averages of the received CO.sub.2 concentrations,” ¶ 0023); and
(d) determining whether or not the average comparison value is greater than an injury threshold and issuing a warning notification by the actuating-and-sensing module if the average 
Bartosz does not teach a gas transportation actuator, and 
guiding a specified amount of gas to the gas sensor by the gas transportation actuator.
Chen teaches a micro-gas pressure driving device for a portable or wearable equipment with a piezoelectric actuator (̬¶ 0005).
Richter teaches that “fast response times of the gas sensors are desirable for many applications of portable electronic devices, e.g., in the case of a rapid recognition of people by means of gas sensors,” (col. 2, lines 28-31) for sensing VOCs in the interior of an aircraft (col. 1, lines 40-48), is advantageously by having a pump move air across the sensors (“a micro pump in which a silicon micro membrane pump is responsible for supplying air to the sensor. With this, fast times may be realized,” col. 3, lines 14-16).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bartosz to add the micro pump of Chen to the sensor housing 42 to supply air to sensor 58, because Richter teaches that a micro pump advantageously provides fast response times to sensing VOCs in the interior of the aircraft, thereby resulting in a gas transportation actuator, and guiding a specified amount of gas to the gas sensor by the gas transportation actuator.
Regarding claim 2, the combination of Bartosz, Chen, and Richter renders obvious the 
Regarding claim 4, the combination of Bartosz, Chen, and Richter renders obvious the invention of claim 1, as forth in the rejection of claim 1 above. The combination of Bartosz, Chen, and Richter also teaches wherein the actuating-and-sensing module further comprises:
a microprocessor processing the monitored values to generate output data and controlling the gas transportation actuator to actuate (Bartosz: 60, Fig. 2); and
a transmission module transmitting the output data to a connection device (Bartosz: TIM14, Fig. 1), so that information carried by the output data is displayed, stored and transmitted by the connection device (Bartosz: 60A-60C, Fig. 2; “Processor 56 causes the sensed CO.sub.2 concentration data to be transmitted (e.g., via analog signal, digital signal, or both) via a wireless communications device, such as a Bluetooth transceiver, a WiFi transceiver, or other wireless communications device integrated with or electrically and/or communicatively coupled with processor 56,” ¶ 0042).
Regarding claim 5, the combination of Bartosz, Chen, and Richter renders obvious the invention of claim 4, as forth in the rejection of claim 4 above. The combination of Bartosz, Chen, and Richter also teaches wherein the warning notification is performed by the connection device (Bartosz: “TIM 14 can generate an alert,” ¶ 0023).
Regarding claim 6, the combination of Bartosz, Chen, and Richter renders obvious the invention of claim 4, as forth in the rejection of claim 4 above. The combination of Bartosz, Chen, 
Regarding claim 7, the combination of Bartosz, Chen, and Richter renders obvious the invention of claim 4, as forth in the rejection of claim 4 above. The combination of Bartosz, Chen, and Richter also teaches wherein the connection device is a display device with a wireless communication module for displaying the warning notification (Bartosz: 16, Fig. 1).
Regarding claim 8, the combination of Bartosz, Chen, and Richter renders obvious the invention of claim 4, as forth in the rejection of claim 4 above. The combination of Bartosz, Chen, and Richter also teaches wherein the connection device is a portable electronic device with a wireless communication module for performing the warning notification by providing an image, a sound effect, a light effect or a vibration effect (Bartosz: 16, Fig. 1).
Regarding claim 9, the combination of Bartosz, Chen, and Richter renders obvious the invention of claim 6, as forth in the rejection of claim 6 above. The combination of Bartosz, Chen, and Richter also teaches wherein the transmission module is a wired transmission module, and the wired transmission module is at least one selected from the group consisting of a USB transmission module, a mini-USB transmission module and a micro-USB transmission module (Bartosz: 16, Fig. 1).
Regarding claim 10, the combination of Bartosz, Chen, and Richter renders obvious the invention of claim 7, as forth in the rejection of claim 7 above. The combination of Bartosz, Chen, and Richter also teaches wherein the transmission module is a wireless transmission module, and the wireless transmission module is at least one selected from the group consisting of a Wi-Fi transmission module, a Bluetooth transmission module, a radio frequency identification transmission module and a near field communication transmission module (Bartosz: 60A-60C, 
Regarding claim 11, the combination of Bartosz, Chen, and Richter renders obvious the invention of claim 1, as forth in the rejection of claim 1 above. The combination of Bartosz, Chen, and Richter also teaches wherein the gas transportation actuator comprises:
a gas inlet plate (Chen: 12, Figs. 1A and 1B) having at least one inlet (Chen: 20, Figs. 1A and 1B), at least one convergence channel (Chen: 123, Figs. 1A and 1B) and a central cavity defining a convergence chamber (Chen: 124 Figs. 1A and 1B), wherein the at least one inlet allows the gas to flow in, and wherein the convergence channel is spatially corresponding to the inlet and guides the gas flowing in the inlet to the convergence chamber;
a resonance plate (Chen: 13, Figs. 1A and 1B) having a central aperture and a movable part (Chen: 130 Figs. 1A and 1B), wherein the central aperture is spatially corresponding to the convergence chamber and the movable part surrounds the central aperture; and
a piezoelectric actuator aligned with the resonance plate (Chen: 14 Figs. 1A and 1B), wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber, so that the gas flowing in the at least one inlet of the gas inlet plate is converged to the central cavity along the at least one convergence channel and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled, whereby the gas is further transported through a resonance between the piezoelectric actuator and the movable part of the resonance plate (Chen: gap g0, Figs. 5A-5E).
Regarding claim 12, the combination of Bartosz, Chen, and Richter renders obvious the 
a suspension plate having a first surface and a second surface, wherein the suspension plate is permitted to undergo a bending vibration (Chen: 140, Figs. 2A and 2B);
an outer frame arranged around the suspension plate (Chen: 141, Figs. 2A and 2B);
at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate (Chen: 142 Figs. 2A and 2B); and
a piezoelectric plate, wherein a length of a side of the piezoelectric plate is smaller than or equal to a length of a side of the suspension plate, and the piezoelectric plate is attached on the first surface of the suspension plate, wherein when a voltage is applied to the piezoelectric plate, the suspension plate is driven to undergo the bending vibration (Chen: 143, Figs. 2A and 2B).
Regarding claim 13:
Bartosz teaches a VOC detecting and warning method (“While the examples of Figs. 1-5 are described herein within the context of a CO2 sensor that measures CO2… applicable to … VOCs,” ¶ 0012), comprising steps of:
(a) providing at least one actuating-and-sensing module comprising at least one gas sensor (58, Fig. 4);
(b) guiding a specified amount of gas to the gas sensor and obtaining at least one monitored value (“outer housing 42 can include ventilation holes or other passages to enable the CO2 sensor to sense concentrations of CO2 in the surrounding air,” ¶ 0035) generated according to a result of detecting at least one volatile organic compound of the specified amount of the gas in each monitoring time interval by the gas sensor (“outer housing 42 can include ventilation holes or other passages to enable the CO2 sensor to sense concentrations of CO2 in the surrounding air,” ¶ 0035);

(d) determining whether or not the average comparison value is greater than at least one injury threshold and issuing at least one warning notification by the actuating-and-sensing module if the average comparison value is greater than the injury threshold (“compare a moving average of received CO.sub.2 concentrations (e.g., a moving average of a most recent time duration of CO.sub.2 concentrations, such as a time duration of one minute, five minutes, or other time durations), a weighted moving average of the received CO.sub.2 concentrations, or other moving averages of the received CO.sub.2 concentrations with the one or more defined maximum threshold concentrations,” ¶ 0023).
Bartosz does not teach a gas transportation actuator, and 
guiding a specified amount of gas to the gas sensor by the gas transportation actuator.
Chen teaches a micro-gas pressure driving device for a portable or wearable equipment with a piezoelectric actuator (̬¶ 0005).
Richter teaches that “fast response times of the gas sensors are desirable for many applications of portable electronic devices, e.g., in the case of a rapid recognition of people by means of gas sensors,” (col. 2, lines 28-31) for sensing VOCs in the interior of an aircraft (col. 1, lines 40-48), is advantageously by having a pump move air across the sensors (“a micro pump in 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bartosz to add the micro pump of Chen to the sensor housing 42 to supply air to sensor 58, because Richter teaches that a micro pump advantageously provides fast response times to sensing VOCs in the interior of the aircraft, thereby resulting in a gas transportation actuator, and guiding a specified amount of gas to the gas sensor by the gas transportation actuator.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bartosz in view of Chen and Richter as applied to claim 1 above, and further in view of Pavey et al., US Patent Number 2017/0248514 A1 (hereinafter Pavey).
Regarding claim 3:
The combination of Bartosz, Chen, and Richter renders obvious the invention of claim 1, as forth in the rejection of claim 1 above.
The combination of Bartosz, Chen, and Richter does not teach wherein the specified amount of the gas guided by the gas transportation actuator is in the range between 1 liter and 14 liters per minute in average.
Pavey teaches that for detecting chemical vapors to ensure the safety of humans (¶ 0002), a flow rate of 0.1 to 10 liters per minute is optimal (¶ 0121).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Bartosz to pump air at a rate of 0.1 to 10 liters per minute, because Pavey teaches that this is a desired air flow rate for sampling air to ensure .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bather, US Patent Publication 2016/0327532 A1 teaches a transportable gas measuring device serves to monitor gases and vapors, in particular toxic gases in industrial environments, having a combination of a pressure-tight measuring channel, a gas inlet, a gas outlet, a pump unit for evacuation, a gas sensor, a heating unit for the gas sensor and a sensor unit with a regeneration mode and a measuring mode (Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEO T HINZE/
Patent Examiner
AU 2853
20 September 2021  

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853